DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2020 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. (US 2018/0006129 A1; hereinafter “Xing”) in view of Hou et al. (ACS Appl. Mater. Interfaces 2016, 8, 22354-22360; hereinafter “Hou-2016”).
Regarding claim 14, Xing shows in Fig. 13 and related text a composite field effect transistor, comprising: 
a field effect transistor 107 ([0036], lines 27-28) comprising a gate dielectric layer 22 ([0026], line 6) having a top surface; 
a negative-capacitance piezoelectric stack 24 ([0026], lines 18-21 and [0030], lines 17-29; note: Xing discloses “the ferroelectric material layer 24 may be a single multiple layer structure formed by the above-mentioned ferroelectric materials” ([0030], lines 23-25); further note: ferroelectric materials are a subset of piezoelectric materials; hence every ferroelectric material is a piezoelectric material), the negative-capacitance piezoelectric stack comprising:
a first piezoelectric layer ([0030], lines 23-25); and 
a second piezoelectric layer on the first piezoelectric layer ([0030], lines 23-25), 
the first piezoelectric layer being composed of a first piezoelectric material ([0030], lines 17-22); 
the negative-capacitance piezoelectric stack being operatively coupled to the top surface of the gate dielectric layer ([0026], lines 14-17); and 
a conductive layer 23 ([0026], lines 6-7 and [0030], lines 10-17) interposed between the gate dielectric layer and the negative-capacitance piezoelectric stack.
Xing does not explicitly disclose the second piezoelectric layer being composed of a second piezoelectric material, different from the first piezoelectric layer, and the negative-capacitance piezoelectric stack having an effective relative dielectric constant less than zero as a result of differences between the respective properties of the first piezoelectric material and the second piezoelectric material.
Hou-2016 teaches in Fig. 1(a) and related text the second piezoelectric layer (“Layer 2”) being composed of a second piezoelectric material (BiFeO3 (BFO); note: BiFeO3 is a ferroelectric material and therefore also a piezoelectric material as explained above), different from the first piezoelectric layer (“Layer 1” composed of BaTiO3 (BT); note: BaTiO3 is a ferroelectric material and therefore also a piezoelectric 
the negative-capacitance piezoelectric stack having an effective relative dielectric constant less than zero (note: capacitance per unit area is given by C = [Symbol font/0x65]r[Symbol font/0x65]0/d where [Symbol font/0x65]r is the effective relative dielectric constant, [Symbol font/0x65]0 is the vacuum permittivity, and d is the distance between the two conductive plates of the capacitor; hence, for C to be negative (see, e.g., Title of Hou-2016), [Symbol font/0x65]r must necessarily be less than zero (i.e., negative) because the physical quantity of distance is positive and the vacuum permittivity is a positive constant) as a result of differences between the respective properties (e.g., dielectric constant) of the first piezoelectric material (BaTiO3 has a relatively large dielectric constant of [Symbol font/0xBB]1500 at 1 kHz) and the second piezoelectric material (BiFeO3 has a relatively small dielectric constant of [Symbol font/0xBB]50 at 1 kHz) (see Abstract, lines 7-12 and page 22355, right column, the two paragraphs that immediately follow equation (9)).
Xing and Hou-2016 are analogous art because they both are directed to field-effect transistors exploiting a negative capacitance effect resulting from piezoelectric material(s) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Xing with the specified features of Hou-2016 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xing’s device to form the second piezoelectric layer to be composed of a second piezoelectric material, different from the first piezoelectric layer, and to provide the negative-capacitance piezoelectric stack having an effective relative dielectric constant less than zero as a result of differences stable and controllable when dc bias electric fields are larger than a critical value (Hou-2016: page 22354, Introduction, third paragraph and page 22359, Conclusion, lines 1-9).
Regarding claim 15, Xing in view of Hou-2016 shows a first conductive layer 29A (Xing: Fig. 13; [0032], lines 18-22); and 
a second conductive layer 29B (Xing: Fig. 13; [0032], lines 22-24), 
the first piezoelectric layer (a sublayer of 24) being on the first conductive layer, 
the second piezoelectric layer (another sublayer of 24 in the case of a multi-layer structure; see Xing [0030], lines 23-25) being on the first piezoelectric layer, and 
the second conductive layer being (indirectly physically) connected to the conductive layer on the top surface of the gate dielectric layer.
Regarding claim 16, Xing in view of Hou-2016 shows the negative-capacitance piezoelectric stack is (indirectly) on the top surface of the gate dielectric layer (Xing: Fig. 13; [0026], lines 14-17).
Regarding claim 20, Xing in view of Hou-2016 discloses the negative-capacitance piezoelectric stack has an effective relative dielectric constant less than -0.2.  (Note: Xing in view of Hou-2016 teaches an effective relative dielectric constant ([Symbol font/0x65]r) less than zero owing to their teaching of a piezoelectric stack having a negative capacitance, as explained at claim 14 hereinabove.  Thus the prior art range (i.e., -[Symbol font/0xA5] < [Symbol font/0x65]r < 0 mathematically) substantially overlaps with the claimed range (i.e., -[Symbol font/0xA5] < [Symbol font/0x65]r < -0.2 mathematically).  It has been held that, in the case where the claimed ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05(I).)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. (US 2018/0006129 A1) in view of Hou et al. (ACS Appl. Mater. Interfaces 2016, 8, 22354-22360) as applied to claim 14 above, and further in view of Jana et al. (IEEE Journal on Exploratory Solid-State Computational Devices and Circuits, Volume 1, pages 35-42, published 22 June 2015; hereinafter “Jana”).
Regarding claim 17, Xing in view of Hou-2016 discloses substantially the entire claimed invention, as applied to claim 14 above.
Xing in view of Hou-2016 does not explicitly disclose the composite field effect transistor has a subthreshold swing of less than 60 mV per decade.
Jana teaches in Fig. 4 and related text the composite field effect transistor has a subthreshold swing of less than 60 mV per decade (Abstract, lines 4-7; III. Transistor with a Piezoelectric Barrier, second paragraph; and IV. Conclusion, lines 8-13).
Xing, Hou-2016 and Jana are analogous art because they each are directed to field-effect transistors exploiting a negative capacitance effect resulting from piezoelectric material(s) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Xing in view of Hou-2016 with the specified features of Jana because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Xing in view of Hou-2016 to fabricate the composite field effect transistor to have a subthreshold swing of less than dd and thereby reduce heat generation resulting from the large power dissipation density in state-of-the-art integrated circuits (Jana: I. Introduction, second paragraph; Hou-2016: Introduction, first paragraph), and to further Xing’s stated objective of lowering the subthreshold swing (Xing: [0007] and [0038]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. (US 2018/0006129 A1) in view of Hou et al. (ACS Appl. Mater. Interfaces 2016, 8, 22354-22360) as applied to claim 14 above, and further in view of Gupta et al. (ACS Appl. Mater. Interfaces 2015, 7, 8472-8479; hereinafter “Gupta”).
Regarding claim 18, Xing in view of Hou-2016 discloses substantially the entire claimed invention, as applied to claim 14 above.
Xing in view of Hou-2016 does not disclose a thickness of the first piezoelectric layer is between 10 nm and 100 nm and a thickness of the second piezoelectric layer is between 10 nm and 100 nm.
Gupta teaches a thickness of the first piezoelectric layer (BaTiO3 (BTO); see the figure included with the Abstract on page 8472) is between 10 nm and 100 nm (page 8472, Experimental Section, lines 9-10) and a thickness of the second piezoelectric layer (BiFeO3 (BFO); see the figure included with the Abstract) is between 10 nm and 100 nm (page 8472, Experimental section, lines 10-12).
Xing, Hou-2016 and Gupta are analogous art because they each are directed to technological applications of piezoelectric multi-layers (e.g., bilayers) and one of ordinary skill in the art would have had a reasonable expectation of success to modify 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Xing in view of Hou-2016 to form a thickness of the first piezoelectric layer to be between 10 nm and 100 nm, and to form a thickness of the second piezoelectric layer to be between 10 nm and 100 nm, as taught by Gupta, in order to achieve a room temperature magnetocapacitance owing to induced charge at the bilayer interface which can be manipulated by varying the thickness of the second piezoelectric layer (e.g., BFO), thereby enabling applications related to memory and spintronic devices (Gupta: page 8478, Conclusions, lines 12-22).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. (US 2018/0006129 A1) in view of Hou et al. (ACS Appl. Mater. Interfaces 2016, 8, 22354-22360) as applied to claim 14 above, and further in view of Hou et al. (Phys. Chem. Chem. Phys., 2015, 17, 11593-11597; hereinafter “Hou-2015”).
Regarding claim 19, Xing in view of Hou-2016 discloses substantially the entire claimed invention, as applied to claim 14 above.
Xing in view of Hou-2016 does not explicitly disclose the first piezoelectric layer is poled in a first direction, the first direction being within 20 degrees of a direction perpendicular to a top surface of the first piezoelectric layer, and the second piezoelectric layer is poled in a second direction, the second direction being within 20 degrees of the first direction.
Hou-2015 teaches the first piezoelectric layer (BaTiO3) is poled (i.e., polarized) in a first direction (out-of-plane direction (“upward”), which is perpendicular to the 3 thin film that is deposited on the substrate), the first direction being within 20 degrees of a direction perpendicular to a top surface of the first piezoelectric layer, and the second piezoelectric layer (BiFeO3) is poled (i.e., polarized) in a second direction (also the out-of-plane direction, which is perpendicular to the substrate), the second direction being within 20 degrees of the first direction (page 11596, left column, the paragraph that immediately precedes 4. Conclusions).
Xing, Hou-2016 and Hou-2015 are analogous art because they each are directed to technological applications of piezoelectric multi-layers (e.g., bilayers) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Xing in view of Hou-2016 with the specified features of Hou-2015 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Xing in view of Hou-2016 to pole the first piezoelectric layer in a first direction, the first direction being within 20 degrees of a direction perpendicular to a top surface of the first piezoelectric layer, and to pole the second piezoelectric layer in a second direction, the second direction being within 20 degrees of the first direction, as taught by Hou-2015, in order to reduce a leakage current density and improve a piezoelectric response (d33 = 119.5 pm V-1) of the negative-capacitance piezoelectric stack (Hou-2015: page 11596, 4. Conclusions).
Response to Arguments
Applicant’s arguments with respect to claim(s) 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER M ALBRECHT/Examiner, Art Unit 2811